132 Cal.App.2d 838 (1955)
THE PEOPLE, Respondent,
v.
LLEWELLYN J. DELANEY, Appellant.
Crim. No. 5268. 
California Court of Appeals. Second Dist., Div. Two.  
May 12, 1955.
 Llewellyn J. Delaney, in pro. per., and Robert A. Neeb, Jr., under appointment by the District Court of Appeal, for Appellant.
 Edmund G. Brown, Attorney General, and Elizabeth Miller, Deputy Attorney General, for Respondent.
 McCOMB, J.
 Defendant entered a plea of guilty to issuing a check in the amount of $46.58 on February 20, 1954, without sufficient funds, with intent to cheat and defraud Phil Englander, Todd's Clothiers and the Bank of America National Trust and Savings Association. *839
 After his pleas for probation and a modification of sentence were denied, he filed in the superior court a document, the material parts of which are as follows:
 "To the Superior Court of the State of California in and for the County of Los Angeles. Honorable Judge; Ralph K. Pierson: Department 46. In Re: People v. Llewellyn J. Delaney. Case No. 162965."
 "On this date, having received a certified copy of an order denying a petition for a modification. Petitioner hereby makes known his intentions to file an appeal for a new trial, rehearing or modification upon the grounds that his constitutional rights have been abused, violated and disregarded to wit:"
 This is the sole question for us to decide:
 Did the foregoing document constitute a notice of appeal?
 No. [1] An appeal from a judgment of a superior court or from a particular part thereof is taken by filing with the clerk of that court a notice of appeal therefrom. The notice shall be filed by the appellant or by his attorney and shall be sufficient if it states in substance that the appellant appeals from a specified judgment or a particular part thereof. (Rule 1(a), Rules on Appeal, 36 Cal.2d 1.) In the present case defendant has failed to meet the requirements of the foregoing rule.
 [2] The document filed in the superior court does not state that defendant appeals nor does it specify any judgment or particular part thereof from which he appeals. All that the document does is state that defendant intends to file an appeal for a new trial, rehearing or modification on the grounds that his constitutional rights have been abused, violated and disregarded.
 [3] Since no notice of appeal from the judgment of guilty has been filed, this court has no jurisdiction to pass upon any matters urged as grounds for reversal. (People v. Phillips, 45 Cal. 44, 45; People v. Brown, 148 Cal. 743, 744 [84 P. 204].)
 The appeal is dismissed.
 Moore, P. J., and Fox, J., concurred.